"UNDER SEAL" -

IN THE UNITED STATES DISTRICT COURT Fir Ep
FOR THE WESTERN DISTRICT OF NORTH CAROLINA CHARLOTTE
CHARLOTTE DIVISION Jun »Nc
Bgerapa- @se/ 2019
UNITED STATES OF AMERICA ) DOCKET NO. WES ISTRICe
) TERN dig7_COURT
v. ) ORDER TO SEAL MCT OF ue
)
(1) RAPHAEL LAMAR SHANNON )
a/k/a “Scooter” )
(2) ANTHONY LAMAR WHITE )
a/k/a “ Koon” )
(3) JERDARRION LAMAR BLACK )
a/k/a “JD” )
(4) TYRELL DESHAUN KIRKLAND )
a/k/a “Weezy” )
)

 

UPON MOTION of the United States of America, by and through R. Andrew Murray,
United States Attorney for the Western District of North Carolina, for an Order directing that the
Motion to Seal and this Order and Bill of Indictment and the Warrant be sealed, to protect the
secrecy of the on-going nature of the investigation in this matter until further order of this Court,

IT IS HEREBY ORDERED that the Motion to Seal and this Order, Bill of Indictment
and the Warrant be sealed until further order of this court.

The Clerk is directed to certify one copy of this Order to the United States Attorney's
Office.

This the 17" day of July, 2019.

iw 4 Cy LA

UNITED’STATES MAGISTRATE JUDGE

 

 
